Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 01/04/2021, Applicant amended Claims 1, 4, 7-8, and 10, canceled Claims 2-3 and 11, added Claim 20, and argued against all objections and/or rejections previously set forth in the Office Action dated 11/02/2020.
In light of Applicant’s amendments and remarks, the rejections of Claims 1-5 and 7-9 under 35 U.S.C. §112(b) are withdrawn.
In light of Applicant’s amendments and remarks, the rejections of Claim 3 under 35 U.S.C. §112(d) are withdrawn.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other 

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 4, 8-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Im: U.S. Patent Application Pub. No. 2007/0017971, in view of Gelbman: U.S. Patent Application Pub. No. 2008/0300880.
Claim 1:
Im expressly teaches:
An electronic transaction device comprising: 
a transaction card reader which reads information from a transaction card (fig. 1; [0029][0030]: reading information from a transaction card 104); 
a language identification component which identifies a single preferred language or a plurality of preferred languages of a user of the transaction card, based on the information read from the transaction card,  the information read from the transaction card includes information on the single preferred language or the plurality of preferred languages ([0029][0030]: identifying a preferred language of a user based on the information read from the transaction card); 
a template selection component which selects a language template, based on the identified single preferred language or selects a plurality of language templates based on the plurality of preferred languages ([0026][0029]: selecting a language template according to the identified preferred language); and 

a processor which implements the language identification component, template selection component, and user interface generator (fig. 1; [0024]-[0026]: a processor implementing language identification modules 122, 124, and 126 corresponding to the recited language component, an interface language module 120 corresponding to the recited template selection component, and UI display module 106 corresponding to the recited user interface generator).  
Im does not explicitly disclose:
uses the plurality of language templates to generate the user interface for display to the user on the associated display device in the plurality of preferred languages when the language identification component identifies a plurality of preferred languages from the information read from the transaction card.
Gelbman, however, expressly teaches:
uses the plurality of language templates to generate the user interface for display to the user on the associated display device in the plurality of preferred languages when the language identification component identifies a plurality of preferred languages from the information read from the transaction card ([0020]: presenting more than one customer’s preferred language when a transaction card indicates multiple customer’s preferred languages reading from database of the transaction card).
, for the purpose of providing Im with the benefit of offering more choices of preferences for user’s interest and convenience, as taught in Gelbman.
Claim 4. The electronic transaction device of claim 1, wherein when the language identification component identifies a plurality of preferred languages, the user interface includes a first portion in a first of the plurality of preferred languages and a second portion in a second language of the plurality of preferred languages (Gelbman- fig. 4; [0020]: presenting one language in a first portion and another language in a second portion of a screen). 
Claim 8. The electronic transaction device of claim 1, further comprising a receipt generator which generates a receipt that summarizes a transaction in one of the single preferred language and the plurality of preferred languages (Im-[0025]: generating a receipt for a transaction in the preferred language).  
Claim 9. The electronic transaction device of claim 1, further comprising a machine translation system which translates text from a default language to one of the single preferred language and the plurality of preferred languages to be used by the user interface generator (Im-[0027]: translating the interface language to the preferred language).



The subject matter recited in each of Claims 10 and 13-16 corresponds to the subject matter recited in Claims 1, 4-6, and 8, respectively.  Thus Im in view of Gelbman discloses every limitation of Claims 10 and 13-16, as indicated in the above rejections for Claims 1, 4-6, and 8.

4.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Chase: U.S. Patent Application Pub. No. 2005/0236477.
Claim 5:
Im expressly teaches:
An electronic transaction device comprising: 
a transaction card reader which reads information from a transaction card (fig. 1; [0029][0030]: reading information from a transaction card 104); 
a language identification component which identifies a preferred language of a user of the transaction card, based on the information read from the transaction card ([0029][0030]: identifying a preferred language of a user based on the information read from the transaction card); 
a template selection component which selects a language template, based on the identified preferred language ([0026][0029]: selecting a language template according to the identified preferred language);
a user interface generator which uses the language template to generate a user interface for display to the user on an associated display device in the preferred language ([0026][0030]: presenting a user interface in the identified particular language); and 

Im does not explicitly disclose:
the user interface provides a mechanism for enabling a user to select a new preferred language and wherein the electronic transaction device stores the selected new preferred language onto the transaction card.
Chase, however, expressly teaches:
the user interface provides a mechanism for enabling a user to select a new preferred language and wherein the electronic transaction device stores the selected new preferred language onto the transaction card ([0047][0054][0071]: providing an alternative language to be selected as being a new preferred language and to be stored in memory of a card for later retrieval).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Im to include: the user interface provides a mechanism for enabling a user to select a new preferred language and wherein the electronic transaction device stores the selected new preferred language onto the transaction card, for the purpose of providing Im with the benefit of offering user’s preference directly for future transactions in a convenient way, as taught in Chase.
Im in view of Chase further teaches:
.  

5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Chase, and further in view of Gelbman.
Claim 20:
As indicated in the above rejection, Im in view of Chase discloses every limitation of claim 5.
Im in view of Chase fails to disclose:
when the preferred language includes a plurality of preferred languages, the user interface generator uses a plurality of language templates to generate the user interface.  
Gelbman, however, further teaches:
when the preferred language includes a plurality of preferred languages, the user interface generator uses a plurality of language templates to generate the user interface (Gelbman-[0020]: including more than one preferred customer’s language to present on a screen).
 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Im and Chase to include: when the preferred language includes a plurality of preferred languages, the user interface generator uses a plurality of language templates to generate the user interface, for the purpose of providing Im with the benefit of offering more choices of preferences for user’s interest and convenience, as taught in Gelbman.

Response to Arguments

1.	Applicant's arguments against the rejections based on 35 U.S.C. §103 with respect to Claims 1, 5, 10, and 20 have been considered, but they are not persuasive.
	Regarding claim 1, Applicant argues that Im in view of Gelbman fails to suggest the information read from the transaction card including information on the single preferred language or the plurality of preferred languages.
	Examiner respectively disagrees. Im, at least, expressly teaches that a terminal reads information from a credit card and determine if a preferred language has been stored on the memory of the credit card, and not the memory of the terminal.  Im clearly states, “[t]he terminal 100 is configured to read the card 104 and determine if a particular language has been stored on the card’s memory...” (emphasis added; Im [0030]).  Here, the card 104 refers to a transaction card, as shown in fig. 1).  Accordingly, Im in view of Gelbman expressly teaches the information read from the transaction card including information on the single preferred language.
	Regrading claim 5, Applicant argues that Im in view of Chase fails to suggest that the choice of language is stored to a transaction card. 
	Examiner respectively disagrees. First, it should be noted that Im expressly teaches that a language can be read from and stored to the memory of a transaction card, as indicated in the above (Im [0030]).  Then, Chase further teaches that a choice of language, which corresponds to a new preferred language, is stored in memory (Chase [0047]).  Here, Chase does not specify what memory it is.  However, it would have been obvious to one of ordinary skill in the art to reading language information that has been stored on the memory of a transaction card (Im [0030]) to include Chase’s capability of storing language information in the memory of a transaction card (Chase [0047]) in order to retrieve the stored language information for another transaction process more conveniently.  Further, Chase states, “... reprogramming of the memory contained in the customer interface unit...” (emphasis added; Chase [0054]).  Here, Chase further teaches that the memory of a customer interface unit, such as a transaction card of a customer, can be reprogrammed; for example, updating the stored information in the memory of the transaction card of a customer.  Accordingly, Im in view of Chase teaches that the choice of language as being a new preferred language is stored to a transaction card.
Regrading claim 10, Applicant argues that Im in view of Gelbman does not suggest that the preferred language includes a plurality of preferred languages. 
	Examiner respectively disagrees. Gelbman, at least, expressly teaches that a customer can have multiple preferred languages and display in as many languages the customer has indicated (Gelbman [0020]) by means of retrieving database of a card of the customer (Gelbman [0017]).  Accordingly, Im in view of Gelbman expressly teaches that the preferred language includes a plurality of preferred languages.


Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/